DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group III, claims 3-4, 16, 18, 20, 22-23, 28, 30, 34-35, 37, and 57-60 in the reply filed on 12 September 2022 is acknowledged.
Claims 1-2, 39-40, 43, 48, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 September 2022.

Claim Interpretation
Instant claim 3 recites the term “antigen.” The examiner takes the position that a nucleic acid sequence that encodes for an antigen, such as in the Pfizer-BioNTech or Moderna COVID-19 vaccines (which were admittedly produced after the effective filing date of the instant application), is not understood to read on the required antigen. This is because said nucleic acid sequence is not actually intended to be antigen itself, but rather is intended to cause formation of the antigen in vivo by coding for the antigen. As such, a mRNA vaccine comprising a coding sequence linked to a non-coding 5’ or 3’ sequence that has immunostimulatory properties is not understood to read on the claimed invention because the coding sequence, while encoding an antigen, does not appear to be an antigen itself.
For the purposes of examination under prior art, the examiner will search primarily for protein, peptide, and/or polysaccharide antigens, e.g. as found in “subunit” vaccines.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20 appears to include the following, wherein the claim is reproduced below and the relevant character circled by the examiner.

    PNG
    media_image1.png
    129
    625
    media_image1.png
    Greyscale

The above-indicated marking does not appear to be a proper character.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 16, 18, 20, 22-23, 28, 30, 34-35, 37, and 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 3 recites an oligonucleotide. It is unclear if this oligonucleotide is required to be (a) a single stranded oligonucleotide, (b) a double stranded oligonucleotide, or (c) either a single stranded or double stranded oligonucleotide. The examiner has presented the following rationale in support of the position that this issue is unclear.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03, second paragraph. In this case, there is a relevant inconsistency between the limitations of claim 3 and the limitations of claims dependent upon claim 3, as well as the teachings in the art. The examiner has presented the following explanation below in support of this position.
Instant claim 3 recites the following limitation:

    PNG
    media_image2.png
    75
    624
    media_image2.png
    Greyscale

The above-indicated text indicates the presence of a double stranded oligonucleotide. This is because the claims recite an oligonucleotide hybridized to an oligonucleotide comprising the immunostimulatory nucleotide sequence. This would appear to indicate that what is actually present is a double stranded oligonucleotide comprising both the immunostimulatory sequence and the “hybridized” sequence.
However, claim 59, which depends upon claim 3, recites a CpG nucleotide sequence. As best understood by the examiner a CpG oligonucleotide is single stranded. In support of this position, the examiner cites ScienceDirect (https://www.sciencedirect.com/topics/neuroscience/cpg-oligodeoxynucleotide#:~:text=CpG%2DODNs%20(CpG%20oligodeoxynucleotides),DNA%20molecules%20containing%20CpG%20motifs. Accessed 23 September 2022, pages 1-7). ScienceDirect teaches the following on page 2, relevant text reproduced below.

    PNG
    media_image3.png
    121
    563
    media_image3.png
    Greyscale

As such, the above-reproduced text indicates that the CpG oligonucleotides are single stranded. As claim 59 recites a CpG oligonucleotide, the skilled artisan would have expected the recited oligonucleotide to have been single stranded.
Therefore, it is unclear if the instant claims recite that the antigen is bound to a double stranded oligonucleotide or to a single stranded oligonucleotide.
For the purposes of examination under prior art, the examiner understands that the antigen is bound to either a single stranded or a double stranded oligonucleotide.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4, 18, 34, 35, 37, and 58-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radovic-Moreno et al. (WO 2015/187966 A1).
Radovic-Moreno et al. (hereafter referred to as Moreno) is drawn to liposomal spherical nucleic acids, as of Moreno, title and abstract. Said composition may have the following structure, as of Moreno, figure 3, reproduced below.

    PNG
    media_image4.png
    645
    759
    media_image4.png
    Greyscale

The above-reproduced structure comprises a spherical nucleic acid (referred to as “SNA” at the top of the diagram), comprises a nanoparticle (this is the liposome shown above), an antigen (see the right side of the above-reproduced figure toward the bottom, which appears to be an antigen attached to a linker), and an adjuvant (oligonucleotides which stimulate TLRs are adjuvants, these are in the right side of the above reproduced figure toward the top).
As to claim 3, the claim requires an adjuvant that comprises an oligonucleotide. Moreno teaches immunostimulatory nucleic acids such as CpG DNA as of page 23, relevant text reproduced below.

    PNG
    media_image5.png
    467
    1093
    media_image5.png
    Greyscale

These appear to be anchored to a lipid, as of Moreno, figure 3. The lipid is understood to read on required associative moiety. The CpG DNA is understood to be an adjuvant as it stimulates toll like receptor 9 (TLR-9), which thereby stimulates the innate immune system and subsequently stimulates the adaptive immune system.
As to claim 3, the claim requires that the antigen is attached through a linker to an oligonucleotide that is hybridized to the immunostimulatory oligonucleotide. Moreno teaches that the antigen is linked indirectly to the oligonucleotide shell on page 7, lines 10-11. Moreno also discusses this concept on page 18, lines 3-12, wherein lines 3-6 are reproduced below.

    PNG
    media_image6.png
    186
    1074
    media_image6.png
    Greyscale

As such, Moreno teaches linking the oligonucleotide to an antigen via a linker. Also see Moreno, page 50, claim 37.
As to claim 3, Moreno is understood to be anticipatory because, as best understood by the examiner, the above-reproduced figure 3 appears to show an antigen linked to an oligonucleotide.
As to claim 4, Moreno teaches that the CpG DNA is a TLR-9 agonist, as of Moreno, page 23, lines 1-10.
As to claim 18, Moreno teaches a liposome, as of Moreno, title and abstract.
As to claim 34, Moreno teaches a pharmaceutically acceptable carrier, as of page 33, bottom paragraph. Additionally, the skilled artisan would have expected that the liposome in figure 3 would have been present in an aqueous environment as liposomes must be present in an aqueous environment to orient in the form of bilayers.
As to claim 35, the composition of Moreno is intended to generate an innate and adaptive immune response, as of Moreno, page 1, lines 25-27.
As to claim 37, Moreno teaches an adjuvant such as small molecule toll like receptor agonists, as of Moreno, page 13 lines 24-28.
As to claim 58, Moreno teaches ovalbumin as the model antigen on page 41, top paragraph, reproduced below.

    PNG
    media_image7.png
    456
    1092
    media_image7.png
    Greyscale

As best understood by the examiner, the ovalbumin antigen reads on the required “OVA1.”
As to claim 59, Moreno teaches a CpG sequence, as of Moreno, page 23, lines 1-10, reproduced above.
As to claim 60, Moreno teaches that the antigen provokes the production of antibodies, as of Moreno, page 29 line 17. 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4, 16, 18, 20, 22-23, 28, 30, 34-35, 37, and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radovic-Moreno et al. (WO 2015/187966 A1).
Radovic-Moreno et al. (hereafter referred to as Radovic-Moreno) is drawn to liposomal spherical nucleic acids, as of Radovic-Moreno, title and abstract. Said composition may have the following structure, as of Radovic-Moreno, figure 3, reproduced below.

    PNG
    media_image4.png
    645
    759
    media_image4.png
    Greyscale

The above-reproduced structure comprises a spherical nucleic acid (referred to as “SNA” at the top of the diagram), comprises a nanoparticle (this is the liposome shown above), an antigen (see the right side of the above-reproduced figure toward the bottom, which appears to be attached to a linker), and an adjuvant (oligonucleotides which stimulate TLRs are adjuvants, these are in the right side of the above reproduced figure toward the top).
As to claim 3, the claim requires an adjuvant that comprises an oligonucleotide. Moreno teaches immunostimulatory nucleic acids such as CpG DNA as of page 23, relevant text reproduced below.

    PNG
    media_image5.png
    467
    1093
    media_image5.png
    Greyscale

As to claim 3, the claim requires that the antigen is attached through a linker to an oligonucleotide that is hybridized to the immunostimulatory oligonucleotide. Moreno teaches that the antigen is linked indirectly to the oligonucleotide shell on page 7, lines 10-11. Moreno also discusses this concept on page 18, lines 3-12, wherein lines 3-6 are reproduced below.

    PNG
    media_image6.png
    186
    1074
    media_image6.png
    Greyscale

As such, Moreno teaches linking the oligonucleotide to an antigen via a linker. Also see Moreno, page 50, claim 37.
As to claim 3, for the purposes of this ground of rejection, purely en arguendo, the examiner understands that Moreno does not appear to teach a specific embodiment comprising an antigen linked to an oligonucleotide to a linker, and that the composition shown in figure 3 of Moreno does not comprise the required hybridization. (The examiner notes that this is based upon a different interpretation of figure 3 than was the case in the anticipation rejection above.) Nevertheless, Moreno suggests the general concept of linking an oligonucleotide to an antigen on page 18, lines 3-12. While the prior art teaches all of the claimed components, for the purposes of this ground of rejection only, the examiner takes the position that the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
Also as to claim 3, the claim requires an oligonucleotide that is hybridized to the immunostimulatory oligonucleotide. Moreno teaches a shell comprising double straded deoxyribunucleotides on page 18 lines 12-16. Moreno teaches that the oligonucleotides are immunostimulatory, as of Moreno, page 23, entirety of page. As such, the skilled artisan would have been motivated to have used immunostimulatory double stranded oligodeoxynucleotides as the shell in Moreno. This teaching would have been understood to have read on the claimed composition; see the rejection above under 35 U.S.C. 112(b). The teachings of Moreno on the paragraph bridging pages 41 and 42 may also be relevant here – see the rejection of claim 58 set forth below.
As to claim 4, Moreno teaches that the CpG DNA is a TLR-9 agonist, as of Moreno, page 23, lines 1-10.
As to claim 16, Moreno’s teaching of a cancer antigen on page 33, lines 8-20 is understood to read on this claimed requirement.
As to claim 18, Moreno teaches a liposome, as of Moreno, title and abstract.
As to claim 20, Moreno teaches conjugating the oligonucleotide to various lipids including tocopherols, as of Moreno, page 18, lines 22-30 and onto page 19.
As to claim 22, Moreno teaches an antisense nucleotide intended to mediate target gene inhibition on page 25, lines 6-12, reproduced below.

    PNG
    media_image8.png
    321
    1104
    media_image8.png
    Greyscale

As to claim 23, Moreno teaches both DNA or RNA as of page 24 line 28. As such, the skilled artisan would have been motivated to have made the antisense nucleotide from DNA or RNA.
As to claim 28, Moreno teaches an antisense double stranded nucleic acid molecule on page 25 lines 6-12 and DNA on page 24 line 28. As DNA is double stranded, the skilled artisan would have been motivated to have used antisense DNA in the composition of Moreno with a reasonable expectation of success.
As to claim 30, Moreno teaches that there are 2-1000 oligonucleotides, as of Moreno, page 48, claim 29 of Moreno. This overlaps with the claimed amount of about 10 to about 80 oligonucleotides. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). The skilled artisan would have been motivated to have used double stranded oligonucleotides because Moreno teaches DNA, as of Moreno, at least page 24, line 28, and DNA is frequently found in double stranded form – also see Moreno, page 47, claim 14 of Moreno.
As to claim 34, Moreno teaches a pharmaceutically acceptable carrier, as of page 33, bottom paragraph. Additionally, the skilled artisan would have expected that the liposome in figure 3 would have been present in an aqueous environment as liposomes must be present in an aqueous environment to orient in the form of bilayers.
As to claim 35, the composition of Moreno is intended to generate an innate and adaptive immune response, as of Moreno, page 1, lines 25-27.
As to claim 37, Moreno teaches an adjuvant such as small molecule toll like receptor agonists, as of Moreno, page 13 lines 24-28.
As to claim 58, Moreno teaches ovalbumin as the model antigen on page 41, top paragraph, reproduced below.

    PNG
    media_image7.png
    456
    1092
    media_image7.png
    Greyscale

As best understood by the examiner, the ovalbumin antigen reads on the required “OVA1.”
As to claim 59, Moreno teaches a CpG sequence, as of Moreno, page 23, lines 1-10, reproduced above.
As to claim 60, Moreno teaches that the antigen provokes the production of antibodies, as of Moreno, page 29 line 17. 


Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radovic-Moreno et al. (WO 2015/187966 A1) in view of Cho et al. (Nature Biotechnology, Vol. 18, May 2000, pages 509-514).
Moreno is drawn to a lipid nanostructure comprising lipids, an antigen, and an immunostimulatory oligonucleotide such as CpG.
As best understood by the examiner, Moreno does not appear to teach the required amide alkylene thio-succinimidyl linker.
Cho et al. (hereafter referred to as Cho) is drawn to immunostimulatory DNA based vaccines, as of Cho, page 509, title and abstract. Cho teaches the following, as of page 510, figure 1A, reproduced below.

    PNG
    media_image9.png
    278
    763
    media_image9.png
    Greyscale

As best understood by the examiner, the Sulfo-SMCC reads on the required amide alkylene thio-succinimidyl linker.
Cho does not teach a liposome.
It would have been prima facie obvious for one of ordinary skill in the art to have linked the CpG oligonucleotides of Moreno to the antigen of Moreno using the linker of Cho. Moreno teaches linking CpG oligonucleotides or other immunostimulatory oligonucleotides to antigens. Cho also teaches linking CpG oligonucleotides or other immunostimulatory oligonucleotides to antigens, and teaches that the sulfo-SMCC linker may be used to result in the formation of such a linkage. As such, the skilled artisan would have been motivated to have used the sulfo-SMCC linker of Cho to have predictably linked the CpG oligonucleotide of Moreno with the antigen of Moreno in order to have predictably increased the immunogenicity of the antigen of Moreno with a reasonable expectation of success.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-4, 16, 18, 20, 22-23, 28, 30, 34-35, 37, and 57-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 15-19, 21-22, 28-29, 31, 34, 36-37, 50, and 53-54 of copending Application No. 16/611,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a spherical nucleic acid comprising a nanoparticle, an antigen, and an adjuvant comprising an immunostimulatory sequence, wherein the antigen and adjuvant are linked.
Copending claim 1 is drawn to a spherical nucleic acid comprising a nanoparticle, an adjuvant, and an antigen. The adjuvant is an oligonucleotide comprising an immunomodulatory nucleic acid sequence and is hybridized to the antigen via a specific linker.
The instant and copending claims differ because conflicting claim 1 recites a specific type of linker that is used to link the antigen and adjuvant. This type of linker is not recited by instant claim 3, though does appear to be recited by instant claim 57. Nevertheless, the subject matter of the copending claims appears to be within the scope of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3-4, 16, 18, 20, 22-23, 28, 30, 34-35, 37, and 57-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 18-19, 21-24, 30, 43, and 47 of copending Application No. 16/886,712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a spherical nucleic acid comprising a nanoparticle, an antigen, and an adjuvant comprising an immunostimulatory sequence, wherein the antigen and adjuvant are linked.
Copending claim 1 recites a spherical nucleic acid with a protein core and a shell of oligonucleotides surrounding the core, some of the oligonucleotides being immunostimulatory. The protein appears to be an antigen, as of copending claim 2. The oligonucleotides are attached to the protein core via a linker, as of copending claim 7. As such, the copending claims recite both attaching the protein covalently to an immunostimulatory oligonucleotide (i.e. adjuvant) and the protein being an antigen.
The copending claims differ from the instant claims because the copending claims do not recite that the protein is an antigen and that the oligonucleotides are linked to the protein in the same claim; in contrast, these are recited separately in copending claims 2 and 7. Nevertheless, the skilled artisan would have been motivated to have combined these features from separate copending claims to have resulted in the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US Patent 11,433,131 – No Double Patenting Rejection
The examiner notes US Patent 11,433,131. The ‘131 patent has overlapping inventors with the instant application, and claims subject matter that is similar to that of the instantly claimed invention. Nevertheless, the examiner decided not to reject the instant claims over the claims of the ‘131 patent. The examiner presents the following rationale in support of this decision.
The instant claims are drawn to a spherical nucleic acid comprising a nanoparticle, an antigen, and an adjuvant comprising an immunostimulatory sequence, wherein the antigen and adjuvant are linked.
The claims of the ‘131 patent are drawn to a method entailing administering a spherical nucleic acid comprising a nanoparticle, as of claims 1-2 of the ‘131 patent. The claims of the ‘131 patent recite a tumor associated antigen in claims 1-2. Claim 5 of the ‘131 patent recites a CpG nucleotide sequence, which is understood to be an oligonucleotide.
Nevertheless, the claims of the ‘131 patent recite that the tumor associated antigen is encapsulated in the nanoparticle, or wherein the tumor associated antigen is on the surface of the nanoparticle, as of claim 23 of the ‘131 patent. This differs from the claimed requirement that the antigen be linked to the oligonucleotide, as required by the instant claims. In view of this difference, the examiner has not rejected the instant claims over the claims of the ‘131 patent on the grounds of non-statutory double patenting.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612